          Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 1 of 14. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,              )
                                        )               Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 RODNEY L. CURRY d/b/a                  )
 CURRY-CURRY ROD SYSTEMS,               )
 CUSTOM EXHAUST, SHELLEY L. CURRY, )
 RICHARD L. CURRY OR SUCCESSOR          )
 TRUSTEE AND YVONNE CURRY as           )
 TRUSTEES of the RICHARD L. CURRY and )
 YVONNE CURRY TRUST, STATE OF          )
 OHIO DEPARTMENT OF TAXATION,         )
 STATE OF OHIO BUREAU OF WORKERS’ )
 COMPENSATION, STATE OF OHIO           )
 DEPARTMENT OF JOB AND FAMILY         )
 SERVICES, BUREAU OF                  )
 UNEMPLOYMENT COMPENSATION TAX, )
 and RICHLAND COUNTY TREASURER,       )
                                      )
         Defendants.                  )

                                          COMPLAINT

       The Plaintiff United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403(a), and

with the authorization of a delegate of the Secretary of the Treasury and at the direction of a

delegate of the Acting Attorney General of the United States, brings this civil action to obtain

judgment (1) against Rodney L. Curry and Shelley L. Curry for unpaid federal income taxes; (2)

against Rodney L. Curry doing business as Curry-Curry Rod Systems, Curry Exhaust, for

unemployment and employment tax liabilities; and (2) to enforce the associated tax liens against




                                                 1
          Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 2 of 14. PageID #: 2



certain real properties of Rodney L. Curry and Shelley L. Curry. For its complaint, the United

States alleges as follows.

                                         Parties and Jurisdiction

   1. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1340, and

1345, and 26 U.S.C. §§ 7402 and 7403.

   2. Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) and 1396.

   3. Defendant Rodney L. Curry resides within the jurisdiction of this Court.

   4. Defendant Shelley L. Curry resides within the jurisdiction of this Court. Defendant

Shelley L. Curry is married to the defendant Rodney L. Curry.

   5. Defendants Richard L. Curry or Successor Trustee and Yvonne Curry, Trustees of the

Richard L. Curry and Yvonne Curry Trust, dated June 9, 1992 (the “Trust”), are joined because

the Trust has or may have an interest in properties identified in paragraph 10, below. On

information and belief, Richard L. Curry is deceased.

   6. Defendant State of Ohio Department of Taxation is joined because it has or may have an

interest in properties identified in paragraph 10, below.

   7. Defendant State of Ohio Bureau of Workers’ Compensation is joined because it has or

may have an interest in properties identified in paragraph 10, below.

   8. Defendant Ohio Department of Job and Family Services, Bureau of Unemployment

Compensation Tax is joined because it has or may have an interest in properties identified in

paragraph 10, below.

   9. Defendant Richland County Treasurer in Ohio is joined because it has or may have an

interest in properties identified in paragraph 10, below.

   10. The real properties at issue are referred to as the “Olivesburg Property” and the “Illinois

Property” (as defined momentarily, and together “the Properties”).
                                                 2
  Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 3 of 14. PageID #: 3



a. The Olivesburg Property is located at 2490 Olivesburg Road, Mansfield, Ohio 44903

   (also known as 2490 State Route 545, Mansfield, Ohio 44903), and consists of two

   parcels identified as Parcel No. 05012020602003 and Parcel No. 05012020603002,

   and is more specifically described as:

   Situated in the Township of Weller, County of Richland and State of Ohio: And being
   a part of the Northeast Quarter and the Southeast Quarter of Section 35, Township 22,
   Range 18 and more particularly described as follows: Beginning at the Southeast
   corner of the Northeast Quarter of Section 35. Thence South 88 degrees 31 minutes
   55 seconds West along the South line of the Northeast Quarter a distance of 1327.23
   feet. Thence South 34 degrees 59 minutes 11 seconds West a distance of 170.69 feet
   to the True Place of Beginning. Thence North 55 degrees 00 degrees 49 minutes
   West a distance of 800.80 feet to a point in the centerline of S.R. 545. Thence South
   34 degrees 59 minutes 11 seconds West along the centerline of S.R. 545 a distance of
   278.51 feet. Thence South 55 degrees 00 minutes 49 seconds East a distance of
   800.80 feet. Thence North 34 degrees 59 minutes 11 seconds East a distance of
   278.51 feet to the True Place of Beginning and containing 2.438 acres more or less in
   the Northeast Quarter and 2.682 acres more or less in the Southeast Quarter and
   containing 5.12 acres more or less in all but subject to all legal highways also all
   easements of record.

   Being the property conveyed to Rodney L. Curry and Shelley L. Surry, husband and
   wife, by deed of Bruce D. Copley and Victoria R. Copley, husband and wife, dated
   June 7, 1996, and recorded with the Richland County Recorder’s Office at Volume
   438, Page 373.

b. The Illinois Property is located at 138 Illinois Avenue, S. Mansfield, Ohio 44905, and

   consists of three parcels identified as Parcel Nos. 0250905813003, 0250905813005,

   and 0250905813006, more specifically described, respectively, as:

   Parcel No. 1:

   Located in the Township of Madison, County of Richland, State of Ohio and being a
   part of the Northwest Quarter of Section 26, Township 21, Range 18 and more
   particularly described as follows: Beginning at an iron pin found in the Northeast
   corner of the Northwest Quarter of Section 26; thence South 01º 57’00” West along
   the east lie of the Northwest Quarter of Section 26 a distance of 624.25 feet to an iron
   pin set and the true place of beginning; thence continuing South 1º 57’00” West along
   the east line of the Northwest Quarter of Section 26 a distance of 300.02 feet to an
   iron pin set; thence North 88º 03’ 00” West a stance of 272.45 feet to an iron pin set;
   thence North 01º 45’38” East a distance of 292.47 feet to an iron pin set; thence
   South 89º 37’ 58” East a distance of 273.52 feet to an iron pin set and the true place
                                        3
Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 4 of 14. PageID #: 4



of beginning and containing 1.8562 acres more or less but subject to all legal
highways also all easements of record.

Being the property conveyed to Rodney Curry by deed of Richard L. Curry and
Yvonne Curry, husband and wife, dated March 12, 2004, and recorded with the
Richland County Recorder’s Office at Book 1361, Page 328; Instrument Number
200400004739.

Parcel No. 2:

Situated in the Township of Madison, County of Richland, State of Ohio and being a
part of the Northwest Quarter of Section 26, Township 21, Range 18 and more
particularly described as follows: Beginning at an iron pin found in the northeast
corner of the Northwest Quarter of section 26; thence South 1 º 57’ West along the
east line of the Northwest Quarter of section 26 a distance of 419.25 feet to an iron
pin found and the true place of beginning; thence continuing South 1º 57’ West along
the east line of the Northwest Quarter of Section 26 a distance of 125.0 feet to an iron
pin set; thence North 89º 38’ West a distance of 273.79 feet to an iron pin set; thence
North 1º 45’ 38” East a distance of 124.99 feet to an iron pin set; thence South 89º
38’ East a distance of 274.2 feet to the true place of beginning and containing 0.787
acres more or less but subject to all legal highways, also all easements of record

Being the property conveyed to Rodney Curry by deed of Richard L. Curry and
Yvonne Curry as Trustees of The Richard L. Curry and Yvonne Curry Revocable
Living Trust dated June 9, 1992, dated November 15, 2002, and recorded with the
Richland County Recorder’s Office at Book 1162, Page 707; Instrument Number
200300000794.

Parcel No. 3:

Located in the Township of Madison, County of Richland, State of Ohio and being a
part of the Northwest Quarter of Section 26, Township 21, Range 18 and more
particularly described as follows: Beginning at an iron pin found in the Northeast
corner of the Northwest Quarter of Section 26; thence South 1º 57’ West along the
east lie of the Northwest Quarter of Section 26 a distance of 544.25 feet to an iron pin
set and the true place of beginning; thence continuing South 1 º 57’ West along the
east line of the Northwest Quarter of Section 26 a distance of 80.0 feet to an iron pin
set; thence North 89º 38’ West a distance of 273.53 feet to an iron pin set; thence
North 1º 45’ 38” East a distance of 79.99 feet to an iron pin set; thence South 89º 38’
East a distance of 273.79 feet to the true place of beginning and containing 0.5024
acres more or less but subject to all legal highways, also all easements of record.

Being the property conveyed to Rodney Curry by deed of Richard L. Curry and
Yvonne Curry as Trustees of The Richard L. Curry and Yvonne Curry Revocable
Living Trust dated June 9, 1992, dated March 4, 2004, and recorded with the
Richland County Record’s Office at Volume 1360, Page 706; Instrument Number
200400004612.
                                     4
             Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 5 of 14. PageID #: 5




       Count I: Reduce to Judgment Unpaid Federal Income Tax Liabilities of Rodney L.
       Curry and Shelley L. Curry

       11. The United States incorporates paragraphs 1 through 4, above.

       12. On the following dates, a delegate of the Secretary of the United States made the

   following assessments against Rodney L. Curry and Shelley L. Curry, jointly and severally, for

   federal income taxes, reportable on Form 1040, plus penalties, and interest, for the following

   periods, and in the following amounts, which have balances due with accruals and costs of

   $161,491.44, as of December 10, 2018, and for which notices of federal tax liens were filed in

   accordance with 26 U.S.C. § 6323(f), as follows:

Tax     Tax Period    Assessment       Assessment Type                Assessment     Unpaid         NFTL
Type                  Date                                            Amount         Balance        Filed
1040    December      8/31/2009        Tax                            $6,819.00      $21,500.48     5/5/2010
        31, 2000      8/31/2009        Late Filing Penalty            $1,534.27
                      8/31/2009        Late payment penalty           $1,704.75
                      8/31/2009        Interest                       $5,537.14
                      12/9/2013        Interest                       $2,461.77
                      12/8/2014        Interest                       $547.82
                      12/21/2015       Interest                       $582.60
                      12/4/2017        Interest                       $1,488.40
1040    December      9/14/2009        Tax                            $7,744.00      $19,707.22     5/5/2010
        31, 2002      9/14/2009        Late Filing Penalty            $1,564.20
                      9/14/2009        Late Payment Penalty           $1,738.00
                      9/14/2009        Interest                       $3,927.92
                      12/9/2013        Interest                       $2,213.52
                      12/8/2014        Interest                       $497.92
                      12/21/2015       Interest                       $533.07
                      12/4/2017        Interest                       $1,364.26
1040    December      9/7/2009         Tax                            $9,197.00      $24,959.18     5/5/2010
        31, 2003      9/7/2009         Late Filing Penalty            $2,059.87
                      9/7/2009         Late Payment Penalty           $2,888.75
                      9/7/2009         Interest                       $4,444.25
                      12/9/2013        Interest                       $2,817.20
                      12/8/2014        Interest                       $630.61
                      12/21/2015       Interest                       $675.13
                      12/4/2017        Interest                       $1,727.83
1040    December      8/24/2009        Tax                            $9,921.00      $26,043.71     5/5/2010
        31, 2004      8/24/2009        Late Filing Penalty            $2,232,22
                      8/24/2009        Late Payment Penalty           $2,480.25
                                                   5
             Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 6 of 14. PageID #: 6



                    8/24/2009     Interest                     $4,065.56
                    12/9/2013     Interest                     $2,968.34
                    12/8/2014     Interest                     $658.00
                    12/21/2015    Interest                     $704.48
                    12/4/2017     Interest                     $1,802.90
1040     December   8/24/2009     Tax                          $8,708.00    $21,903.43    5/5/2010
         31, 2005   8/24/2009     Failure to Pre-pay Penalty   $349.29
                    8/24/2009     Late Filing Penalty          $1,959.30
                    8/24/2009     Late Payment penalty         $1,785.14
                    8/24/2009     Interest                     $2,575.98
                    12/3/2012     Late Payment Penalty         $391.86
                    12/9/2013     Interest                     $2,453.23
                    12/8/2014     Interest                     $553.40
                    12/21/2015    Interest                     $592.48
                    12/4/2017     Interest                     $1,516.29
1040     December   8/17/2009     Tax                          $10,444.00   $14,969.16    5/5/2010
         31, 2006   8/17/2009     Late Filing Penalty          $2,336.40
                    8/17/2009     Late Payment Penalty         $1,401.84
                    8/17/2009     Interest                     $1,627.35
                    12/3/2012     Late Payment Penalty         $1,179.64
                    12/9/2013     Interest                     $2,395.77
                    12/8/2014     Interest                     $543.02
                    12/21/2015    Interest                     $581.36
                    12/4/2017     Interest                     $1,357.57
1040     December   8/17/2009     Tax                          $7,914.00    $17,234.73    5/5/2010
         31, 2007   8/17/2009     Failure to pre-pay penalty   $265.82
                    8/17/2009     Late filing penalty          $1,764.90
                    8/17/2009     Late payment penalty         $666.74
                    8/17/2009     Interest                     $672.70
                    12/3/2012     Late Payment Penalty         $1,294.26
                    12/9/2013     Interest                     $1,830.21
                    12/8/2014     Interest                     $435.44
                    12/21/2015    Interest                     $466.20
                    12/4/2017     Interest                     $1,193.09
1040     December   8/31/2009     Tax                          $9,605.00    $15,173.53    5/5/2010
         31, 2008   8/31/2009     Failure to pre-pay penalty   $274.73
                    8/31/2009     Late payment penalty         $214.17
                    8/31/2009     Interest                     $130.54
                    12/3/2012     Late payment penalty         $1,927.57
                    12/9/2013     Interest                     $1,509.78
                    12/8/2014     Interest                     $383.36
                    12/21/2015    Interest                     $410.44
                    12/4/2017     Interest                     $1,050.41
Total:                                                                      $161,491.44



                                              6
             Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 7 of 14. PageID #: 7



       13. A delegate of the Secretary of the Secretary of the Treasury properly gave notice of the

   unpaid tax liabilities described in paragraph 12, above, to, and made demand for payment upon,

   defendants Rodney L. Curry and Shelley L. Curry.

       14. Despite such notice and demand, Rodney L. Curry and Shelley L. Curry have neglected,

   failed, or refused to pay fully the liabilities described in paragraph 12, above, and, after the

   application of all abatements, payments, accruals, costs, and credits, defendants Rodney L. Curry

   and Shelley L. Curry remain jointly and severally liable to the United States in the amount of

   $161,491.44, plus statutory additions including interest from and after December 10, 2018.

   Count II: Reduce to Judgment Unpaid Employment and Unemployment Tax Liabilities of
   Rodney L. Curry, doing business as Curry-Curry Rod Systems, Custom Exhaust.

       15. The United States incorporates paragraphs 1 through 3, above.

       16. On the following dates, a delegate of the Secretary of the United States made the

   following assessments against Rodney L. Curry, doing business as Curry-Curry Rod Systems,

   Custom Exhaust, for (a) withheld income and Federal Insurance Contributions Act (FICA) taxes,

   and the employer’s portion of the FICA, reportable on IRS Form 941, plus penalties and interest,

   and (b) Federal Unemployment Tax Act (FUTA) taxes reportable on Form 940, plus penalties

   and interest, for the following periods, and in the following amounts, which have balances due

   with accruals and costs as of December 10, 2018, and for which notices of federal tax liens were

   filed in accordance with 26 U.S.C. § 6323(f), as follows:



Tax       Tax           Assessment       Assessment Type             Assessment        Unpaid         NFTL
Type      Period        Date                                         Amount            Balance
941       September     12/6/2010        Tax                         $3,647.15         $1,745.51      10/4/2013,
          30, 2000      12/6/2010        Late filing penalty         $325.61                          6/20/2016
                        12/6/2010        Tax deposit penalty         $200.82
                        12/6/2010        Late payment penalty        $361.79
                        12/6/2010        Interest                    $1,456.27
                        1/10/2011        Tax deposit penalty         $72.36
                                                     7
        Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 8 of 14. PageID #: 8



                10/23/2017    Interest               $622.71
941   December 12/6/2010      Tax                    $3,647.15     $12,454.72 10/4/2013,
      31, 2000  12/6/2010     Late filing penalty    $820.61                  6/20/2016
                12/6/2010     Tax deposit penalty    $364.71
                12/6/2010     Late payment penalty   $911.79
                12/6/2010     Interest               $3,487.93
                1/10/2011     Tax deposit penalty    $182.36
                10/23/2017    Interest               $2,406.51
941   September 12/1/2008     Tax                    $3,647.15     $12,030.74 10/4/2013,
      30, 2001  12/1/2008     Late filing penalty    $820.61                  6/20/2016
                12/1/2008     Tax deposit penalty    $364.71
                12/1/2008     Late payment penalty   $911.79
                12/1/2008     Interest               $2,429.87
                1/5/2009      Tax deposit penalty    $182.36
                10/23/2017    Interest               $3,062.18
941   December 3/24/2008      Tax                    $4,439.28     $11,201.92 6/20/2016,
      31, 2006  3/24/2008     Late filing penalty    $998.84                  5/23/2017
                3/24/2008     Tax deposit penalty    $443.93
                3/24/2008     Late payment penalty   $310.75
                3/24/2008     Interest               $507.74
                4/28/2008     Tax deposit penalty    $221.96
                10/23/2017    Interest               $2,913.22
                10/23/2017    Interest               $799.07
941   March 31, 3/24/2008     Tax                    $4,547.55     $11,270.53 12/22/2008,
      2007      3/24/2008     Late filing penalty    $1,023.20                6/20/2016,
                3/24/2008     Tax deposit penalty    $454.74                  5/23/2017
                3/24/2008     Late payment penalty   $250.12
                3/24/2008     Interest               $402.47
                4/28/2008     Tax deposit penalty    $227.38
                10/23/2017    Interest               $2,904.90
                10/23/2017    Late payment penalty   $886.77
941   June 30,  6/9/2008      Tax                    $4,655.83     $11,354.47 12/22/2008,
      2007      6/9/2008      Late payment penalty   $1,047.56                6/20/2016
                6/9/2008      Tax deposit penalty    $465.57
                6/9/2008      Late payment penalty   $256.07
                6/9/2008      Interest               $367.28
                7/14/2008     Tax deposit penalty    $232.79
                10/23/2017    Interest               $2,828.34
                10/23/2017    Late payment penalty   $907.89
941   December 9/21/2009      Tax                    $2,596.10     $3,638.09   11/12/2010,
      31, 2008  9/21/2009     Late filing penalty    $404.32                   6/20/2016
                9/21/2009     Late payment penalty   $71.88
                9/21/2009     Interest               $60.58
                10/23/2017    Interest               $741.85
                10/23/2017    Late payment penalty   $377.37
941   June 30,  9/21/2009     Tax                    $2,596.10     $3,115.66   11/12/2010,
      2009      9/21/2009     Late filing penalty    $81.23                    6/20/2016
                                          8
                Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 9 of 14. PageID #: 9



                       9/21/2009           Late payment penalty      $18.05
                       9/21/2009           Interest                  $10.78
                       10/23/2017          Interest                  $608.78
                       10/23/2017          Late payment penalty      $433.22
941          September 11/29/2010          Tax                       $2,570.10          $5,584.37    6/10/2011,
             30, 2009  11/29/2010          Late filing penalty       $578.27                         6/20/2016
                       11/29/2010          Tax deposit penalty       $257.01
                       11/29/2010          Late payment penalty      $167.06
                       11/29/2010          Interest                  $138.91
                       1/3/2011            Tax deposit penalty       $128.50
                       10/23/2017          Interest                  $984.95
                       10/23/2017          Late payment penalty      $475.46
941          December 11/29/2010           Tax                       $2,570.10          $3,477.10    6/10/2011,
             31, 2009  11/29/2010          Late filing penalty       $400.50                         6/20/2016
                       11/29/2010          Late payment penalty      $89.00
                       11/29/2010          Interest                  $73.37
                       10/23/2017          Interest                  $601.33
                       10/23/2017          Late payment penalty      $356.00
940          December 9/21/2009            Tax                       $262.40            $315.12      11/12/2010,
             31, 2008  9/21/2009           Late filing penalty       $33.84                          6/20/2016
                       9/21/2009           Late payment penalty      $6.02
                       9/21/2009           Interest                  $5.07
                       10/23/2017          Interest                  $64.17
                       10/23/2017          Late payment penalty      $31.58
940          December 4/8/2013             Additional Tax            $756.00            $1,492.47    9/6/2016
             31, 2009  4/8/2013            Late filing penalty       $189.00
                       4/8/2013            Interest                  $109.54
                       10/23/2017          Interest                  $173.00
                       10/23/2017          Late payment penalty      $189.00
940          December 4/8/2013             Additional Tax            $1,134.00          $1,788.18    6/20/2016
             31, 2010  4/8/2013            Interest                  $82.25
                       10/23/2017          Interest                  $199.61
                       10/23/2017          Late payment penalty      $229.63
Total:                                                                                  $79,468.88


         17. A delegate of the Secretary of the Treasury properly gave notice of the unpaid tax

      liabilities described in paragraph 16, above, to, and made demand for payment upon, defendant

      Rodney L. Curry, doing business as Curry-Curry Rod Systems, Custom Exhaust.

         18. Despite such notice and demand, Rodney L. Curry, doing business as Curry-Curry Rod

      Systems, Custom Exhaust, has neglected, failed, or refused to pay fully the liabilities described

      in paragraph 16, above, and, after the application of all abatements, payments, accruals, costs,
                                                       9
         Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 10 of 14. PageID #: 10



and credits, the defendant Rodney L. Curry, doing business as Curry-Curry Rod Systems,

Custom Exhaust, remains liable to the United States in the amount of $79,468.88, plus statutory

additions including interest from and after December 10, 2018.

   19. This action has been timely commenced within the applicable statute of limitations as set

forth in 26 U.S.C. § 6502. An offer for an installment agreement was pending on October 9,

2008, with respect to the Form 941 liabilities for the quarters ending September 30, 2001,

December 31, 2006, March 31, 2007, and June 30, 2007, and an installment agreement was

established and in effect on August 13, 2009, but terminated on December 9, 2016.

   20. The statute of limitations was tolled under 26 U.S.C. §§ 6331(i)(5), (k)(2), and (k)(3)

while the offer for an installment agreement was pending and for 30 days after the installment

agreement was terminated.

   Count III: Enforcement of Federal Tax Liens against Olivesburg Property

   21. The United States reincorporates paragraphs 1 through 20, above.

   22. By warranty deed dated June 7, 1996, and recorded June 10, 1996, the Olivesburg

Property was conveyed to Rodney L. Curry and Shelley L. Curry, husband and wife, by

Instrument Number 1996600010039.

   23. As a result of the neglect, failure, or refusal by Rodney L. Curry and Shelley L. Curry to

pay the liabilities described in Count I, above, federal tax liens in the amounts of the

assessments, plus statutory accruals, arose pursuant to the provisions of 26 U.S.C. §§ 6321 and

6322, and, attached, as of the dates of the assessments, to all property and rights to property

belonging to Rodney L. Curry and Shelley L. Curry, then in existence or thereafter acquired,

including the Olivesburg Property.

   24. As a result of the neglect, failure, or refusal by Rodney L. Curry, doing business as

Curry-Curry Rod Systems, Custom Exhaust, to pay the liabilities described in Count II, above,
                                                 10
         Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 11 of 14. PageID #: 11



federal tax liens in the amounts of the assessments, plus statutory accruals, arose pursuant to the

provisions of 26 U.S.C. §§ 6321 and 6322, and, attached, as of the dates of the assessments, to

all property and rights to property belonging to Rodney L. Curry then in existence or thereafter

acquired, including his interest in the Olivesburg Property.

    25. Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce its liens upon the

Olivesburg Property, to have the entire Olivesburg Property sold at a judicial sale free and clear

of all rights, titles, claims, liens, and interests of the parties, including any rights of redemption,

and to have the proceeds distributed, after the payment of the costs of sale and any real estate

taxes due and owing under 26 U.S.C. § 6323(b)(6), to the United States, or as otherwise

determined by the Court in accordance with the law.

    Count IV – Enforcement of Federal Tax Liens against Illinois Property

    26. The United States incorporates paragraphs 1 through 20, above.

    27. By warranty deed dated March 4, 2004, and recorded March 12, 2004, Parcel No. 1 of the

Illinois Property was conveyed to Rodney L. Curry by Instrument Number 200400004739.

    28. By deed of fiduciary dated November 15, 2002, and recorded January 10, 2003, Parcel

No. 2 of the Illinois Property was conveyed to Rodney L. Curry by Instrument Number

200300000794.

    29. By deed of fiduciary dated March 4, 2004, and recorded March 11, 2004, Parcel No. 3 of

the Illinois Property was conveyed to Rodney L. Curry by Instrument Number 200400004612.

    30. As a result of the neglect, failure, or refusal by Rodney L. Curry, doing business as

Curry-Curry Rod Systems, Custom Exhaust, to pay the liabilities described in Count II, above,

federal tax liens in the amounts of the assessments, plus statutory accruals, arose pursuant to the

provisions of 26 U.S.C. §§ 6321 and 6322, and, attached, as of the dates of the assessments, to



                                                   11
         Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 12 of 14. PageID #: 12



all property and rights to property belonging to Rodney L. Curry, then in existence or thereafter

acquired, including the Illinois Property.

    31. Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce its liens upon the

Illinois Property, to have the entire Illinois Property sold at a judicial sale free and clear of all

rights, titles, claims, liens, and interests of the parties, including any rights of redemption, and to

have the proceeds distributed, after the payment of the costs of sale and any real estate taxes due

and owing under 26 U.S.C. § 6323(b)(6), to the United States, or as otherwise determined by the

Court in accordance with the law.

    WHEREFORE, the Plaintiff United States of America respectfully requests the Court grant

the following relief:

        A. Judgment in favor of Plaintiff United States of America and against Defendants

            Rodney L. Curry and Shelley L. Curry, jointly and severally, for unpaid income tax

            liabilities (Form 1040), for the tax years 2000 and 2002 through 2008 in the amount

            of $161,491.44, plus statutory additions from and after December 10, 2018, including

            interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c);

        B. Judgment in favor of Plaintiff United States of America and against Defendant

            Rodney L. Curry, doing business as Curry-Curry Rod Systems, Custom Exhaust, for

            unpaid unemployment tax liabilities (Form 940) for the tax periods 2008, 2009, and

            2010, in the amount of $3,595.77, plus statutory additions from and after December

            10, 2018, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28

            U.S.C. § 1961(c);

        C. Judgment in favor of Plaintiff United States of America and against Defendant

            Rodney L. Curry, doing business as Curry-Curry Rod Systems, Custom Exhaust, for

            unpaid employment tax liabilities (Form 941) for the quarterly tax periods ending
                                                   12
 Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 13 of 14. PageID #: 13



   September 30, 2000, December 31, 2000, September 30, 2001, December 31, 2006,

   March 31, 2007, June 30, 2007, December 31, 2008, June 30, 2009, September 30,

   2009, and December 31, 2009, in the amount of $75,873.11, plus statutory additions

   from and after December 10, 2018, including interest pursuant to 26 U.S.C. §§ 6601,

   6621, and 6622, and 28 U.S.C. § 1961(c);

D. Enforce the federal tax liens associated with Defendants Rodney L. Curry and Shelley

   L. Curry’s joint federal income tax obligations against the Olivesburg Property, and

   sell the entire Olivesburg Property free and clear of all rights, titles, claims, liens, and

   interests of the parties to this action, including any rights of redemption, with the

   proceeds to be distributed to the United States after the payment of the costs of sale

   and any real estate taxes due and owing under 26 U.S.C. § 6323(b)(6);

E. Enforce the federal tax liens associated with Defendant Rodney L. Curry’s federal

   unemployment and employment tax obligations against his interest in the Olivesburg

   Property, and sell the entire Olivesburg Property free and clear of all rights, titles,

   claims, liens, and interests of the parties to this action, including any rights of

   redemption, with the proceeds to be distributed to the United States after the payment

   of the costs of sale and any real estate taxes due and owing under 26 U.S.C. §

   6323(b)(6);

F. Enforce the federal tax liens associated with Defendant Rodney L. Curry’s federal

   unemployment and employment tax obligations against the Illinois Property, and sell

   the entire Illinois Property free and clear of all rights, titles, claims, liens, and

   interests of the parties to this action, including any rights of redemption, with the

   proceeds to be distributed to the United States after the payment of the costs of sale

   and any real estate taxes due and owing under 26 U.S.C. § 6323(b)(6);
                                          13
 Case: 1:18-cv-02874 Doc #: 1 Filed: 12/13/18 14 of 14. PageID #: 14



G. Determine that any failure by defendants State of Ohio Department of Taxation, State

   of Ohio Bureau of Workers’ Compensation, Ohio Department of Job and Family

   Services, Bureau of Unemployment Compensation Tax to timely plead a right, title,

   claim, lien, or interest in the subject properties shall result in a default being entered

   against that party, and a default judgment finding that said party has no right, title,

   claim, lien, or other interest in the Illinois Property and the Olivesburg Property; and,

H. Award the United States of America such other and further relief as the Court may

   deem just and proper.

                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General
                                           Tax Division, U.S. Department of Justice

                                           /s/ Mary A. Stallings
                                           MARY A. STALLINGS
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           Post Office Box 55 - Ben Franklin Station
                                           Washington, D.C. 20044
                                           Telephone: (202) 616-2604
                                           Fax: (202) 514-5238
                                           Email: Mary.A.Stallings@usdoj.gov




                                         14
                                   Case: 1:18-cv-02874 Doc #: 1-1 Filed: 12/13/18 1 of 3. PageID #: 15
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Rodney L. Curry, d/b/a Curry-Curry Rod Systems, Custom Exhaust, et
                                                                                                            al.
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Richland County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. §§ 7401 and 7403(a)
VI. CAUSE OF ACTION Brief description of cause:
                                           Action to obtain judgment for unpaid taxes and to enforce associated federal tax liens against real property.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         241,000.00                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/13/2018                                                                /s/ Mary A. Stallings
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                        Case: 1:18-cv-02874 Doc #: 1-1 Filed: 12/13/18 2 of 3. PageID #: 16
                                           UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF OHIO

I.                Civil Categories: (Please check one category only).


                  1. ✔              General Civil
                  2.                Administrative Review/Social Security
                  3.                Habeas Corpus Death Penalty
        *If under Title 28, §2255, name the SENTENCING JUDGE:

                                                   CASE NUMBER:
II.     RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

         This action      LVRELATED to another PENDINGcivil case         LVDREFILEDFDVH         ZDV35(9,286/<5(0$1'('

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

III.    In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

        ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
        PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

        (1)       Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
        county
        COUNTY: Richland County
        Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
        it has its principal place of business in that district.

        (2)   Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
              wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)   Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
              place of business within the district, and the cause of action arose or the event complained of occurred outside
              this district, please set forth the county of the plaintiff's residence.
        COUNTY:

IV.     The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
        determined in Section III, please check the appropriate division.

        EASTERN DIVISION

                  AKRON                      (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
              ✔   CLEVELAND                  (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
                                                        Lorain, Medina and Richland)
                  YOUNGSTOWN                 (Counties: Columbiana, Mahoning and Trumbull)

        WESTERN DIVISION

                  TOLEDO                     (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                              Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                              VanWert, Williams, Wood and Wyandot)
JS 44 Reverse (Rev. 06/17)   Case: 1:18-cv-02874 Doc #: 1-1 Filed: 12/13/18 3 of 3. PageID #: 17
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
